PER CURIAM.
Appellant was adjudicated guilty of armed robbery and aggravated battery and was sentenced to a term of ten years imprisonment on the first charge and five years on the second, to run concurrently. The record does not support a conviction for armed robbery. Accordingly, we reverse that portion of the adjudication and direct the trial court to reduce the crime to robbery. Because the sentence imposes terms to run concurrently, creating an interrelationship between the two penalties imposed, we reverse the sentence and, on remand, the trial court shall resentence appellant for simple robbery and aggravated battery.
DOWNEY, BERANEK and HERSEY, JJ., concur.